Citation Nr: 0835557	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder. 

2.  Entitlement to an increased initial rating greater than 
10 percent for a left shoulder disability.

3.  Entitlement to an increased initial rating greater than 
10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
October 2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral hand disorder and that 
granted service connection and 10 percent ratings each for a 
left shoulder and a right knee disability. 

The veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

In October 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The veteran is presumed to have been in sound condition 
at the time of acceptance into service.  Notations by medical 
providers in service of the veteran's reports of pre-service 
symptoms are not sufficient to rebut the presumption of 
soundness. 

2.  There is medical evidence of a diagnosis and treatment 
for Raynaud's disease in service.  There is competent lay 
evidence from the veteran that he continued to experience 
similar symptoms after service to the present time.  However, 
there is no diagnosis for the current symptoms or a medical 
opinion that the current symptoms are related to Raynaud's 
disease diagnosed in service. 

3.  The veteran's residuals of a left shoulder injury with 
degenerative joint disease are manifested by pain flare-up 
about four times per week but without constant pain, 
swelling, stiffness, instability, or locking and without pain 
at the site of the surgical scars.  Range of motion was 160 
degrees flexion, 160 degrees abduction, and 90 degrees 
bidirectional rotation, all without pain and not additionally 
limited on repetition by weakness or fatigue.   X-rays 
revealed the excision of the distal portion of the clavicle 
and indications of degenerative joint disease but with no 
notations of a malunion of the joint.  

4.  The veteran's left shoulder surgical scars are stable, 
not painful, and do not limit motion.  The scars are 0.5 by 3 
centimeters (cm), 0.5 by 1.5 cm, and 2.0 by 2.5 cm.  

5.  The veteran's chondromalacia of the right knee is 
manifested by pain flare-up four times per week lasting one 
to two hours, but without constant pain, swelling, locking, 
or instability.  Range of motion was 110 degrees flexion, 
zero degrees extension with pain from 90 to 110 degrees but 
with no additional limitation on repetition due to fatigue or 
weakness.  There is mild crepitus but no indications of 
locking, instability, laxity, or X-ray evidence of 
degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007). 

2.  The criteria for an increased initial rating greater than 
10 percent for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202, 5203, 4.118, Diagnostic Codes 7801-7805 (2007). 

3.  The criteria for an increased initial rating greater than 
10 percent have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5014, 5259, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded. 

In November 2005, the RO provided notice of the requirements 
except for the criteria for the assignment of a rating and 
effective date.  In April 2006 after the initial unfavorable 
decision on the claim, the RO provided adequate notice of 
these criteria.  While the RO's letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the notice requirement is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board finds that the veteran was not prejudiced by the post-
decision notice because he was given sufficient time to 
submit or identify any evidence necessary to substantiate the 
claim.  After the notice, the RO and Appeals Management 
Center (AMC) readjudicated the claims in a July 2006 
statement of the case, and in a March 2008 supplemental 
statement of the case.  Furthermore, as the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a hand disorder, 
any issues regarding an appropriate disability rating or 
effective date to be assigned are rendered moot.  

With regard to the claims for the left shoulder and right 
knee, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this 
case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained 
outpatient treatment records, medical examinations in January 
2006, and scheduled additional examinations in February 2008.  
The veteran failed to report for the additional examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a U.S. Army air defense vehicle gunner 
including service in Korea in 2000 and 2001 and in Southwest 
Asia from December 2002 to December 2003.  He contends that 
he has a bilateral hand disorder, diagnosed as Raynaud's 
phenomenon that first manifested in service.  He further 
contends that his left shoulder and right knee disabilities 
are more severe than are contemplated by the initial ratings.  

Bilateral Hand Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including Raynaud's disease).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."
38 C.F.R. § 3.304(b).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting 
condition alone are not sufficient to rebut the presumption 
of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).  History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
38 C.F.R. § 3.304(b) (2007).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2007).

In a January 1998 enlistment physical examination, the 
veteran noted no history of arthritis or bone deformities and 
denied any painful joints or impaired use of the hands.  The 
military physician noted no abnormalities of the upper 
extremities.  

In March 1998, the veteran sought treatment for pain and 
swelling of the fingers with no recent trauma.  An examiner 
noted the veteran's reports intermittent symptoms for the 
previous two years especially in the winter and early spring.  
The examiner did not diagnose a chronic disorder and did not 
determine an etiology for the symptoms.   In November 2000 
while stationed in Korea, the veteran sought treatment for 
redness and swelling at the tips of several fingers.  The 
examiner diagnosed Raynaud's phenomenon from exposure to 
extreme cold weather.  He prescribed medication and noted one 
week later that the acute phenomenon was resolving.  He 
recommended continuing "environmental control."  

Raynaud's disease is a vascular disorder marked by recurrent 
spasm of the capillaries and especially those of the fingers 
and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by 
pain, and in severe cases progressing to local gangrene.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are 
used to describe the symptoms associated with Raynaud's 
disease.  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  

In an October 2003 post-deployment health questionnaire, the 
veteran noted that he had been deployed from October 2002 to 
October 2003 and denied any symptoms of swollen joints, 
numbness or tingling of the hands.  However, the veteran had 
been deployed to relatively warm climates in Southwest Asia.  
In December 2003, the veteran sought emergency treatment for 
pain and swelling of the fingers of both hands with pain on 
attempting to grip objects.  The examiner noted the veteran's 
reports of experiencing symptoms since age 17 and that he had 
been diagnosed with Raynaud's phenomenon.  The examiner 
prescribed medication.  The veteran was examined again in 
July 2004 for the same recurrent symptoms.  The examiner 
noted that a referral to a specialist was warranted but there 
is no record of any further examination or treatment.  In a 
July 2005 discharge examination, the veteran reported a 
history of treatment for a dislocated left shoulder but 
denied any other upper extremity symptoms including numbness, 
tingling, or swollen and painful joints.  The examiner noted 
abnormalities of the left shoulder but no other deficits.  
There were no notations of current symptoms or a history of 
Raynaud's disease. 

As a preliminary matter, the Board concludes that the veteran 
is presumed to be in a sound condition at the time of 
acceptance into service because there was no notation of any 
abnormal hand or finger symptoms or deformities or a 
diagnosis of Raynaud's disease in January 1998.  The 
presumption may not be rebutted by the veteran's own lay 
statements to medical providers in service without supporting 
medical evidence and no such evidence is of record.  
Furthermore, the disorder was diagnosed and treated on 
several occasions, most often after exposure to cold 
temperatures.  Therefore, the recurrent symptoms demonstrate 
that the disorder was aggravated by service.  

Chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  However, 
if a condition noted in service was not chronic, then 
continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In October 2005, the RO received the veteran's claim for 
service connection.  In January 2006, a VA examiner noted 
that he did not have the service medical records available 
for review.  He also noted that the veteran was seeking 
service connection for a wrist disorder which the veteran did 
not include in his earlier claim.  The examiner noted no 
reports by the veteran of a history of Reynaud's disease or 
current symptoms of swelling, pain, and discoloration of the 
fingers.  X-rays of the wrists and hands were normal.  The 
examiner noted no disorders of the wrists but did not address 
Reynaud's disease or any other vascular disorder. 

In a May 2007 letter, the veteran's father stated that his 
son did not complain of illness or injury of the hands prior 
to service but did tell him about treatment in basic training 
and while stationed in Korea.  The veteran's father did not 
comment on current symptoms.  In a Board hearing the same 
month, the veteran stated that he had no abnormalities of the 
hands prior to service but experienced symptoms and received 
treatment in Korea.  He further stated that his symptoms 
persisted after service and that he received treatment at a 
VA clinic.  He did not mention the nature of his current 
symptoms, their frequency, or the impact on his daily 
activities.  Indeed, he stated that he worked as a forklift 
operator in a warehouse which required lifting products and 
manipulating the lift controls.  He discussed the impact on 
his shoulder and knee but did not indicate that he had grip 
deficits or recurrent swelling and pain in his fingers. 

VA outpatient treatment records including primary care 
appointments from March 2006 to October 2007 are silent for 
any symptoms or treatment for Raynaud's disease or any 
vascular disorder of the hands or fingers.  The veteran did 
not report any hand or finger symptoms, and there were no 
clinical observations of such symptoms.  The disease is not 
listed as an ongoing problem, and there is no record of 
prescribed medication for the disease.  In October 2007, the 
Board remanded the claim in part to obtain an evaluation of 
the Raynaud's disease, any vascular disorder, or other 
residuals of exposure to cold.  The veteran did not appear 
for the examination as scheduled in February 2008.  

The Board concludes that service connection for a bilateral 
hand disorder is not warranted because there is no competent 
medical evidence of a current disability or a competent 
medical opinion that any current symptoms are related to a 
disease diagnosed in service.  The last clinical observation 
of the symptoms of Raynaud's disease was in service in July 
2004, and the symptoms were not noted at the time of the 
discharge examination in July 2005.  The Board acknowledges 
that the veteran has provided competent lay evidence that he 
experiences some unspecified current symptoms that he 
attributes to the disease diagnosed in service.  He submitted 
a claim for service connection in October 2005 and stated at 
his July 2007 hearing that he continued to receive VA 
treatment for the disease.  The veteran is competent to 
report the continuity of his observable symptoms.  However, 
the Board places less probative weight on his statement 
because the symptoms were not noted on a VA examination in 
January 2006 or on any outpatient treatment records from 
March 2006 to October 2007 at the clinic where the veteran 
stated he received treatment.  The veteran did not describe 
any particular symptoms or frequency or that there was any 
impairment of hand function.  There is no competent medical 
diagnosis that his current symptoms are indicative of 
Raynaud's disease and that the current disorder is related to 
the disease diagnosed in service.  The Board considered 
whether the provisions of 38 C.F.R. § 3.317 (2007) for 
veterans of the Persian Gulf War who exhibit symptoms of a 
chronic disability due to undiagnosed illness.  The Board is 
unable to apply these provisions because the current symptoms 
have not been observed or evaluated by medical providers.  
The veteran did not appear for a scheduled examination which 
may have developed the additional evidence necessary to 
substantiate the claim. 

The Board is mindful that symptoms of the disease are 
intermittent and on occasion emerge after exposure to cold 
conditions.  The veteran resides in a southern state and 
works indoors.  Nevertheless, medical evidence of a current 
disability and a nexus to service is required for service 
connection, and that evidence has not been shown in this 
case.   

The weight of the credible evidence demonstrates that the 
veteran does not currently have a bilateral hand disability 
related to Raynaud's disease diagnosed in service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder and Right Knee Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the non-dominant shoulder and arm warrants a 20 
percent rating for limitation of motion of the arm to the 
shoulder level and a 30 percent rating for limitation of 
motion of the arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Recurrent dislocations of the 
non-dominant scapulohumeral joint warrant a 20 percent rating 
for frequent or infrequent dislocations and guarding of all 
movements of the joint.  Higher ratings for this joint are 
warranted for fibrous union, non-union, or loss of the 
humerus head.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Impairment of the clavicle or scapula warrants a 10 percent 
rating for malunion or nonunion without loose movement.  A 20 
percent rating is warranted for nonunion with loose movement 
and for dislocation of the clavicle.   38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  As there is no medical evidence of 
ankylosis, these criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 (2007).  Normal ranges of motion of the 
shoulder are 180 degrees flexion, 180 degrees abduction, and 
90 degrees internal and external rotation.  38 C.F.R. 
§ 4.71a, Plate I.  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar exceeds 39 square 
centimeters.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar is 929 
square centimeters or greater.  A compensable rating is also 
warranted for superficial scars that are unstable or painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those 
particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2007).  

Chondromalacia is abnormal softening of cartilage.  McIntosh 
v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be 
rated by analogy under Diagnostic Code 5014 for Osteomalacia 
which requires that the disability be rated on limitation of 
motion of the affected part as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  As the disorder also is related to 
cartilage, the Board will consider a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for symptoms related to the 
removal of cartilage because it relates to the affected part 
of the knee structure.  A 10 percent rating is the highest 
available under this diagnostic code.  

Service medical records show that the veteran is right 
handed.  

In September 2004, the veteran dislocated his left shoulder 
playing football.  The injury caused a sprain and separation 
of the acromioclavicular joint. After unsuccessful physical 
therapy, in March 2005, the veteran underwent surgery 
including resection of the clavicle but no reconstruction of 
the joint.  In a July 2005 discharge physical examination, a 
physician noted a 75 percent range of motion and 50 percent 
level of strength.  The veteran was discharged because this 
disability precluded the regular performance of his duties.  

In May 1999, the veteran sought treatment for stiffness of 
his right knee without any incident of trauma.  An examiner 
noted no laxity or swelling and a good range of motion.  X-
rays were normal.  The examiner noted quadriceps muscle 
tenderness and prescribed medication.  In July 2001, the 
veteran again sought treatment for increasing right knee 
pain, popping, and edema, especially after exercise.  The 
examiner noted a full range of motion and no signs of acute 
trauma or other deficits.  The veteran was prescribed 
medication for pain.  In October 2003, the veteran denied any 
swollen, stiff, or painful joints.  No right knee 
abnormalities were reported or noted on a July 2005 discharge 
physical examination.  

In January 2006, a VA examiner noted that he did not review 
the service medical records.  However, he summarized the left 
shoulder injury and subsequent surgery.  He noted the 
veteran's reports of left shoulder pain flare-ups about four 
times per week but that the veteran denied constant pain, 
swelling, stiffness, instability, or locking.  The veteran 
did not report pain or discomfort at the site of the surgical 
scars.  The veteran avoided lifting objects with his left 
arm.  Range of motion was 160 degrees flexion, 160 degrees 
abduction, and 90 degrees bidirectional rotation, all without 
pain.  Range of motion was not additionally limited on 
repetition by weakness or fatigue.   X-rays revealed the 
excision of the distal portion of the clavicle with 
indications of degenerative joint disease. The subacromial 
space was within normal limits and there were no comments 
regarding a malunion of the joint.  The examiner noted three 
stable scars on the left shoulder with keloid formation and 
hyperpigmentation.  The scars measured 0.5 by 3 centimeters 
(cm), 0.5 by 1.5 cm, and 2.0 by 2.5 cm.  The examiner 
diagnosed degenerative joint disease of the left shoulder.  

The examiner also noted the veteran's reports of on occasion 
in basic training when his right knee swelled.  He reported 
right knee pain flare-ups four times per week lasting one to 
two hours, but he denied constant pain, swelling, locking, or 
instability.  The symptoms were aggravated by running, 
bending, or extended periods of standing on a concrete floor 
at work.  Range of motion was 110 degrees flexion, zero 
degrees extension with pain from 90 to 110 degrees.  There 
was no additional limitation on repetition due to fatigue or 
weakness.  There was mild crepitus but no indication of 
instability or other deficits.  X-rays were normal.  The 
examiner diagnosed chondromalacia of the right knee. 

VA outpatient treatment reports from March 2006 to October 
2007 showed that the veteran reported right knee stiffness 
and pain on one occasion in June 2006 caused by extended 
standing and ambulation.  No symptoms were noted regarding 
the left shoulder.  

In a July 2008 Board hearing, the veteran stated that the 
range of motion of his shoulder and knee were not measured 
with an instrument during his examination in January 2006, 
that he received no strength or endurance test, and that the 
motion tests were not more than two repetitions.  He stated 
that the right knee test was a passive test only.  The 
veteran stated that he worked eight to ten hours shifts at a 
warehouse including operating a forklift and manual lifting 
of products.  He stated that his right knee "popped" after 
extended walking which required him to sit and rest.  He 
further stated that his performance in lifting had decreased 
and that he could no longer sleep on his left side.  He did 
not miss work as a result of either disability but left work 
early on at least one occasion.  He reported taking Codeine 
every night.

In October 2007, the Board remanded the claims for an 
additional examination, but the veteran failed to appear as 
scheduled in February 2008. 

The Board concludes that an initial or staged rating of 
greater than 10 percent for a left shoulder disability is not 
warranted for any period of time covered by this appeal.  As 
the veteran is able to flex, abduct and rotate his left arm 
to a level higher than his shoulder, a rating for limitation 
of motion is not available under Diagnostic Code 5201.  A 
higher rating is not warranted under Diagnostic Code 5203 as 
neither dislocation nor nonunion of the clavicle or scapula 
with loose movement is shown  by the evidence of record.  

While the RO has rated the veteran under Diagnostic Code 
5203, the Board finds that as the x-ray findings on the VA 
examination and the VA outpatient treatment records do not 
show malunion of the clavicle or scapula, the veteran's 
condition is more appropriately rated under the Diagnostic 
Codes for degenerative or traumatic arthritis.  Pursuant to 
Diagnostic Codes 5010 (traumatic arthritis) and Diagnostic 
Code 5003 (degenerative arthritis), when degenerative joint 
disease is confirmed by X-ray, and the veteran has limitation 
of motion objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of pain on motion, a 10 
percent rating may be assigned.  In this case, the veteran 
has x-ray confirmation of degenerative joint disease and 
limitation of flexion and abduction to less than 180 degrees 
(the veteran could flex and abduct the shoulder to only 160 
degrees without pain on the January 2006 VA examination).  
Compensable ratings for surgical scars are not warranted 
because the scars are stable, not painful, do not limit 
motion, and do not exceed 39 or 929 square centimeters.  

The Board considered whether an increased rating is warranted 
for pain and loss of function of the left shoulder.  However, 
the veteran experiences only intermittent flare-up on 
exertion.  Although he favors his shoulder, the veteran is 
able to perform his full time duties at work with little time 
lost.  He has not been prescribed medication for pain.  
Therefore, the Board concludes that the current rating of 10 
percent satisfactorily contemplates his current level of 
disability.

The Board concludes that an initial or staged rating greater 
than 10 percent for chondromalacia of the right knee is not 
warranted.  As flexion of the left knee was greater than 45 
degrees and extension was zero degrees, a rating in excess of 
10 percent for limitation of motion under Diagnostic Codes 
5260 and 5261 is not warranted.  There is no X-ray evidence 
of degenerative arthritis, and an examiner noted no 
instability, laxity, or cartilage deficits approximating 
dislocation of the cartilage with symptoms such as episodes 
of locking, pain and effusion into the joint.  The veteran 
does not use medication or support devices.  Accordingly, the 
Board concludes that a rating in excess of 10 percent is not 
warranted.  The assigned rating contemplates pain, stiffness, 
and loss of function that require periods of rest at work.  

The Board concludes that the January 2006 examination was 
adequate for rating purposes.  The Board is mindful that 
regulations consider the use of a goniometer as indispensable 
in the measurement of limitation of motion and the veteran 
has asserted that a goniometer was not used.  38 C.F.R. 
§ 4.46 (2007).  The Board remanded the claims for an 
additional examination.  The veteran failed to appear as 
scheduled for the examination which might have developed 
additional evidence necessary to substantiate increased 
ratings.  Accordingly, the Board has assessed the veteran's 
claims using the available evidence.    

Further, the Board notes that there is also no indication 
that either disorder has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for a bilateral hand disorder is denied. 

An increased initial rating greater than 10 percent for a 
left shoulder disability is denied.
An increased initial rating greater than 10 percent for a 
right knee disorder is denied. 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


